DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed 7/6/2022.  Claims 1-10 are pending and have been examined.  Claims 1-10 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In regards to claim 1, line 14 amend “the processing target” to “the processing target instruction” as to correct a minor antecedent basis issue that appears to be a drafting oversight. (i.e. limitation should be same as language in claim 1, line 13 for consistency and claim readability)
In regards to claim 6, line 13 amend “the processing target” to “the processing target instruction” as to correct a minor antecedent basis issue that appears to be a drafting oversight. (i.e. limitation should be same as language in claim 6, line 11 for consistency and claim readability)
Claims 2-5 and 7-10 are dependent upon one of the objected to claims above and therefore are further objected to for including the deficiencies of one of the objected claims above.
Appropriate correction is required.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an instruction holding unit that holds”, “execution target thread selection unit that selects”, “wait control unit that outputs”, and “a determination unit that reads/outputs” in claims 1, 3 and 5-6.  The instruction holding units are interpreted as instructions buffers (elements 14-0 and 14-1) in Fig. 2.  The additional units discussed above are shown as black boxes in Figs. 2 and 6 (see elements 5 and 22-23) and specific structures do not appear to be disclosed in the specification for the limitations.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

8.	Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claims 1, 3 and 5 invoke 35 U.S.C. 112(f) but the written description fails to disclose each corresponding structure, material, or acts for the claimed functions. See claim construction above in claim interpretation section. 



	


9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1, 3 and 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. As the specification does not provide adequate disclosure, the claim boundaries are not known, thus rendering the claim indefinite. See Claim construction above. For the purposes of prior art examination, Examiner is interpreting as logic in the processor for performing the functions.
Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
	(b) Stating on the record what the corresponding structure, material, or acts, 	which are implicitly or inherently set forth in the written description of the 	specification, perform the claimed function. For more information, see 37 CFR 	1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5 are dependent upon rejected independent claim 1 above and therefore the dependent claims are further rejected for including the deficiencies of the rejected independent claim.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emer, USPAT No. 6,493,741, and further in view of Jones, PGPUB No. 2006/0179274.
	In regards to claim 1, Emer teaches “A processor” (See Fig. 2, “SMT CPU” (element 100)) “that performs pipeline processing of processing threads and executing and processing instructions in parallel which correspond to thread numbers of the threads and include a WAIT instruction” (Column 5, lines 12-50:  wherein the SMT CPU performs pipeline processing of threads corresponding to TPU’s and executes instructions in parallel using the SMT (i.e. simultaneous multithreaded machine) for threads corresponding to thread numbers (see figs. 3-4 with elements 305 and 355 that display thread numbers).  Wherein a Quiesce (wait) instruction is processed using the SMT CPU (See Column 2, lines 1-21, Column 4, lines 12-14 and Fig. 2 for further clarity on parallel processing using SMT architecture and pipeline processing)) “the processor comprising: a pipeline processing unit that comprises: a fetch unit that fetches an instruction for a respective thread of the threads having an execution right” (Column 6, lines 12-24:  wherein the processor includes a TPU (thread processing unit, i.e. pipeline processing unit) that comprises a fetch unit (combination of elements 305 and 303) that is used to fetch an instruction for a thread having execution right (i.e. thread selected by fetch thread chooser (element 301)))“an instruction holding unit that, when the WAIT instruction for the respective thread having the execution right is executed, holds instruction fetch information on a processing target instruction to be processed immediately after the WAIT instruction” (Column 6, lines 31-19, Column 7, lines 33-36, Column 9, lines 17-19 and Column 11, lines 38-44:  wherein a thread instruction buffer (instruction holding unit) holds a next instruction to be processed immediately after the quiesce (wait) instruction, when a quiesce instruction for a thread is executed.  Wherein the instruction buffer stores a fetched instruction and therefore stores fetch information on an instruction as the instruction itself is the information) “and an execution target thread selection unit that selects a thread to be executed based on a wait command” (Column 6, lines 14-26 and See Fig. 3:  wherein execution target thread selection unit (element 301) selects a thread to be executed based on wait signal (i.e. command) sent from the quiesce state (element 309). Wherein element 301 is used to select a thread that is in a non-quiescent state as to fetch instructions of a non-quiescent state as to further execute the instructions further down the pipeline.  Therefore, the element 301 is selecting a thread that is not waiting to execute the thread, based on a wait signal (i.e. command) (Note:  BRI of the term command is interpreted as an electric impulse, signal, or set of signals for initiating an operation in a computer)) “and, in response to a wait state started from the execution of the WAIT instruction being canceled, causes the instruction fetch information to be read out from the instruction holding unit such that the processing target instruction is fetched based on the instruction fetch information and the processing target instruction held in the instruction holding unit is processed” (Column 5, lines 62-67 to Column 6, lines 1-11, Column 9, lines 17-19 and Column 11, lines 31-44:  wherein a quiesce state from execution of a quiesce instruction is canceled by an event occurring and the state changing to a non-quiescent state (i.e. non-quiesce mode change) occurs the next instruction after the quiesce instruction is fetched from its respective thread instruction buffer and not instruction cache.  Wherein the next instruction held in the instruction buffer is processed by the TPU)
	Emer does not explicitly teach “a decoding unit that decodes the instruction fetched by the fetch unit, and a computation execution unit that executes the instruction decoded by the decoding unit”, “such that re-fetching of the processing target is not performed after the WAIT instruction” nor “the processing target instruction decoded”.  Emer discloses processing of instruction in a simultaneous multi-threaded machine using a pipeline (See Emer:  Column 4, lines 14-20 and Column 5, lines 11-17).  However, Emer does not discuss details of the instruction pipeline and therefore does not explicitly disclose decoding and executing instructions.  Emer also discloses a quick restart in which instructions of a waiting thread are re-fetched early into a thread instruction buffer, as to avoid delay associated with fetching from cache (Emer, Column 11, lines 38-44).  However, Emer does not disclose including instructions in the thread instruction buffer, such that re-fetching of instructions is not performed.
              Jones discloses a decoding unit that decodes the instruction fetched by the fetch unit ([0035-0037]:  wherein an instruction decode unit decodes instructions fetched by an instruction fetch unit) and a computation execution unit that executes the instruction decoded by the decoding unit ([0035-0037]:  wherein execution units execute instructions decoded by instruction decode unit) re-fetching of an instruction is not performed after a thread is placed in a wait (stall) condition ([0044-0045]:  wherein instructions of a thread are processed by selecting instructions from respective thread instruction skid buffers after a thread is placed in a stall condition such that re-fetching of the instructions is not performed) processing target instruction decoded ([0035-0037]:  wherein instructions are decoded).  The combination would first have a simultaneous multithreaded CPU that includes a pipeline like Emer that includes a decode unit and a computation execution unit as the multithreaded processor pipeline of Jones, which would allow processing of instructions from decoding thereof. The combination would additionally have a processor like Emer that includes thread instruction buffers used to hold fetched instructions, which processes instructions from a thread instruction buffer such that re-fetch of instructions is not performed as taught in Jones.
	Therefore, it would have first been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the simultaneous multithreaded processor pipeline of Emer to include a decode unit and execution unit to process instructions of a multithreaded pipeline as taught in Jones.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a decode unit and execution unit in a multithreaded processor pipeline) to a known device (multithreaded processor pipeline of Emer) ready for improvement to yield predictable results (a multithreaded processor pipeline that includes decode and execution units to process instructions). (MPEP 2143, Example D)
	It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Emer to process instructions from thread instruction buffers, such that re-fetch is avoided when a thread is placed in a wait (stall) condition as taught in Jones.  It would have been obvious to one of ordinary skill in the art because it would have been beneficial to avoid latency penalties that are incurred during re-fetch (Jones [0044]).

	Claim 6 is similarly rejected on the same basis as claim 1 above as claim 6 is the method claim corresponding to the processor of claim 1 above.

	In regards to claim 2, the overall combination of Emer and Jones teaches “The processor according to claim 1” (see rejection of claim 1 above) “wherein a same number of the instruction holding units as a number of the threads are provided.” (Emer:  See Fig. 4:  wherein the number of thread instruction buffers is the same number as the number of threads provided. (Note:  Column 6, line 34 of Emer states that each thread has an instruction buffer) |Jones [0036]:  wherein each thread has a corresponding instruction/skid buffer and therefore there are a same number of instruction/skid buffers as a number of threads)
	
	Claim 7 is similarly rejected on the same basis as claim 2 above as claim 7 is the method claim corresponding to the processor of claim 2 above.

	In regards to claim 3, the overall combination of Emer and Jones teaches “The processor according to claim 2” (see rejection of claim 2 above) “further comprising a wait control unit that, when a result of the decoding by the decoding unit is the WAIT instruction, outputs the wait command to the thread corresponding to the WAIT instruction” (Emer:  Column 5, lines 62-67 to Column 6, lines 1-11:  wherein a wait control unit (quiesce logic, element 110) outputs the wait signal (i.e. command) to the thread corresponding to the wait instruction in one of elements 309.  For example, the quiesce logic changes a quiesce state for a particular thread number as shown in Fig. 3 corresponding to the wait instruction.  Therefore, the logic (element 110) outputs a wait signal to the thread by sending a signal to the thread’s state buffer (Note:  that the combination in claim 1 of Emer and Jones discloses a decoder decoding instructions and therefore the combination would teach a decoder decoding a wait instruction and therefore the combination of references would teach the above limitation, in particular the limitation stating “when a result of the decoding by the decoding unit is the WAIT instruction”)) “wherein the execution target thread selection unit selects the thread to be executed based on the wait command from the wait control unit, causes the instruction holding unit corresponding to the selected thread to hold the instruction fetch information on the processing target instruction” (Emer: Column 6, lines 14-39 and See Figs. 1 and 3:  wherein execution target thread selection unit (element 301) selects a thread to be executed based on wait signal (i.e. command) sent from wait control unit (element 110) that sends the signal to update quiesce state (element 309) stored in element 111.  Wherein element 301 is used to select a thread that is in a non-quiescent state as to fetch instructions of selected thread to further execute the instructions further down the pipeline.  The instructions selected based on the fetch chooser (element 301) would be stored in a selected thread’s corresponding thread buffer as the thread buffer stores instructions for execution of the selected thread.  Therefore, the fetch chooser (element 301) causes thread instruction buffers to hold processing target instructions) “and, in response to input of a command to cancel the wait state of the selected thread, causes the instruction fetch information to be read out from the instruction holding unit such that the processing target instruction is fetched and decoded based on the instruction fetch information and the processing target instruction held in the instruction holding unit corresponding to the selected thread.” (Emer:  Column 5, lines 62-67 to Column 6, lines 1-11, Column 9, lines 17-19 and Column 11, lines 31-44:  wherein a quiesce state from execution of a quiesce instruction is canceled by input of a signal (i.e. command) from event monitor (element 109) to change a state to a non-quiescent state (i.e. non-quiesce mode change).  Wherein in response to the mode change the next instruction after the quiesce instruction is processed based on fetching the instruction from its respective thread instruction buffer and not instruction cache. Wherein the next instruction held in the instruction buffer is processed by the TPU)

	Claim 8 is similarly rejected on the same basis as claim 3 above as claim 8 is the method claim corresponding to the processor of claim 3 above.
	
13.	Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emer, Jones and further in view of Marr, USPAT No.  8,041,754.

	In regards to claim 4, the overall combination of Emer and Jones teaches “The processor according to claim 1” (see rejection of claim 1) “wherein a number of instruction holding units is smaller than a number of the threads” (Emer:  Column 6, line 35-39:  wherein a number of units may be one and therefore the number can be smaller than a number of the threads).
	The overall combination of Emer and Jones does not teach “the instruction holding units are assigned only to the threads with high priorities among the threads.”  Emer does disclose using a number of instruction holding units being smaller than a number of threads, but does not discuss assigning high priority threads to holding units.
	Marr discloses holding units are assigned to high priority threads (Column 4, lines 36-44:  wherein buffers are assigned to high priority threads).  The combination would teach a number of thread instruction buffers like Emer being assigned to high priority threads as taught in Marr.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thread instruction buffers of Emer to be assigned to high priority threads as taught in Marr.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (assigning high priority threads to instruction buffers as taught in Marr) for another (assigning generic threads to instruction buffers as taught in Emer). (MPEP 2143, Example B)
	It would have then been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Emer and Marr to only assign high priority threads to the instruction buffers.  It would have been obvious to one of ordinary skill in the art because only assigning resources to high priority threads could be used to efficiently allocate limited resources in a processor, by prioritizing threads of execution. 
	
	Claim 9 is similarly rejected on the same basis as claim 4 above as claim 9 is the method claim corresponding to the processor of claim 4 above.

Examiner Notes
14.	The examiner notes that claims 1, 3 and 5 use language such as “fetch unit that fetches”, “decoding unit that decodes” and “a computation execution unit that executes”, which some may construe as invoking 35 U.S.C 112(f).  However, the limitations do not invoke 112(f) because the limitations fail the 3-prong test, as each of the terms would be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as a name for structure in a processor architecture/pipeline.  (See MPEP 2181 I (A))

Allowable Subject Matter
15.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, claim 10 is allowable over the prior art of record because the combination of prior art of record does not teach all functions and operations performed by the claimed selection circuit and determination unit as claimed.
16.	Claim 5 would be allowable if rewritten to overcome the respective rejection(s) under 35 U.S.C 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Specifically, claim 5 is allowable over the prior art of record because the combination of prior art of record does not teach all functions and operations performed by the claimed selection circuit and determination unit as claimed.

Response to Arguments
17.	Applicant’s arguments, see pages 8-9 and 11-13 of the remarks filed on 7/6/2022, with respect to previous claim objections and rejections have been fully considered and are persuasive.  Therefore, the following have been withdrawn:
Previous Title objection
Previous claim objections
All previous 35 USC 112(a) and (b) rejections, except the ones related to 35 USC 112(f) interpretation

18.	Applicant argues, see pages 10-11 of the remarks filed on 7/6/2022, the 35 USC 112(f) interpretations, in the substance that:
	“The Office Action interprets elements of claims 1, 3, 5 and 6, i.e., "an instruction holding unit," "an execution target thread selection unit," "a wait control unit," and "a determination unit," under 35 U.S.C. § 112(f) because the elements allegedly recite generic placeholders without sufficient structure to perform the recited functions. See Office Action, p. 7. The Office Action acknowledges that the elements: "a pipeline processing unit," "a fetch unit," "a decoding unit," and "a computation execution unit," which are recited in functional terms, are not interpreted under section 112(f) because "each of the terms would be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as a name for structure in a processor architecture/pipeline." See id. p. 23. 
	Applicant respectfully disagrees with the characterization of the claims as 
invoking the means-plus-function provisions of 35 U.S.C. § 112(f) because no evidence has been provided to show that one of ordinary skill in the processor arts would consider that the recited elements of would not connote sufficient structure to perform the recited functions. 
	Applicant respectfully submits that for the same reasons that the elements such as a "a pipeline processing unit," "a fetch unit," "a decoding unit," and "a computation execution unit," which are recited in functional terms are not interpreted under section 112(f), one of skill in the art would understand that the asserted units, particularly when read in light of the specification, including FIG. 2, would connote sufficient structure to perform the recited functions. It is well understood that references to "units" in the processor design arts commonly involves hardware elements as clearly illustrated in the drawings. 
	For at least the reasons set forth above, claims 1, 3, 5 and 6 cannot properly be interpreted under 35 U.S.C. § 112(f) because the claims fail to meet the elements of10  SNK.008.0064.NPResponse to the Non-Final Office Action of April 7, 2022the three-prong analysis. 
	Therefore, it is respectfully requested that the interpretation of claims 1, 3, 5 and 
6 under 35 U.S.C. § 112(f) be reconsidered and withdrawn.” 

	The examiner first clarifies that the 35 USC 112(f) interpretation has not indicated that “an instruction holding unit” does not provide sufficient structure.  Page 7 of the non-final office action states “The instruction holding units are interpreted as instructions buffers (elements 14-0 and 14-1) in Fig. 2”.  Because an instruction buffer denotes structure the limitation does not cause a 35 USC 112(a) or (b) issue.  However, the limitation does still meet the three-prong test and is therefore interpreted under 35 USC 112(f). (Examiner notes 35 USC 112(f) is not a claim rejection but claim interpretation)
	Further the applicant argues that they disagree with the 35 USC 112(f) interpretations because no evidence has been provided to show that one of ordinary skill in the art would consider that the recited elements would not connote sufficient structure to perform the recited functions.  However, the MPEP does not require the examiner to provide such support, the MPEP requires the limitations to meet the three-prong test. Examiner asserts that each of the limitations do meet the three-prong test.  For example, claim 1 states “an execution target thread selection unit that selects”, wherein the limitation uses a generic placeholder under prong 1 (i.e. unit that), the generic placeholder is modified by functional language under prong 2 (i.e. selects) and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function under prong three.
 	The applicant further argues that the term “units” connotes sufficient structure in the processor arts.  However, the examiner respectfully disagrees.  Firstly, the examiner disagrees because MPEP 2181(A) states “The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).” Therefore, it is clear the courts have already indicated that the term “unit” is a generic placeholder.
	MPEP 2181(A) additionally states “The term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f). See Watts, 232 F.3d at 880, 56 USPQ2d at 1838; Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph). The following are examples of structural terms that have been found not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "circuit," "detent mechanism," "digital detector," "reciprocating member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member." See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art) …”  This section of the MPEP is indicating that terms such as “computing unit” denote structure when read in terms of a specification because that can be widely known technology such as a computer which must be hardware; or that using the term “circuit” combined with the function of the circuit connotes sufficient structure.  Therefore, the terms of the instant application when read in terms of the specification must connote sufficient structure such that the term is well-known in the art to be hardware or use the term circuitry in the claims.  The applicant has done neither in the instant application with regards to the terms that have invoked 35 USC 112(f).
	Finally, the examiner indicates that the terms “a fetch unit," "a decoding unit," and "a computation execution unit” did not invoke 35 USC 112(f) not because the term “unit” denotes structure, but because in the processor art technology a processor pipeline including hardware in a fetch, decode and execution stage is well known, i.e. every processor includes fetch, decode and execution hardware (i.e. units).  However, the applicant has introduced other elements such as “execution target thread selection unit that selects”, “wait control unit that outputs”, and “a determination unit that reads/outputs” in applicant’s disclosure of Fig. 2.  Each and every processor pipeline is not known to include these elements or that these elements include some hardware.  The elements could be implemented using software or some combination of software and/hardware.  However, applicant’s specification merely provides black boxes for each of the elements.  
	The examiner suggests the applicant amend each of the above elements to “execution target thread selection circuit that selects”, “wait control circuit that outputs”, and “a determination circuit that reads/outputs” as to overcome the 35 USC 112(f) interpretations and the corresponding 35 USC 112(a)/(b) rejections.

19.	Applicant’s arguments, see pages 14-16 of the remarks filed on 7/6/2022, with respect to the rejection(s) of claim(s) 1 and 6 under 35 USC 103 in view of Emer and Kimura have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in under 35 USC 103 in view of Emer and Jones.
	Claims 2-4 and 7-9 are dependent directly or indirectly upon one of independent claims 1 and 6 above, and therefore remain rejected at least based on their dependency to one of claims 1 and 6 above.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183